Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application having application No. 17/536,558 has a total of 11 claims pending in the application; there are 2 independent claim and 9 dependent claims, all of which are ready for examination by the examiner.

ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
	Information Disclosure Statement
	As required by M.P.E.P. 2001.06(b) and 37 C.F.R. 1.98(d), since the instant application has been identified as a continuation application of an earlier filed application and is relied upon for an earlier filing date under 35 U.S.C. 120, the examiner has reviewed the prior art cited in the earlier related application as required by M.P.E.P. 707.05 and 904 and as stated in M.P.E.P. 2001.06(b), no separate citation of the same prior art need be made by the applicants in the instant application.

INFORMATION CONCERNING IDS:
The information disclosure statement (IDS) submitted on 11/29/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the Examiner.

INFORMATION CONCERNING FOREIGN PRIORITY:
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 01/16/2020.
INFORMATION CONCERNING CLAIMS:
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 12-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,216,188 B2 “Parent Patent”. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of current application are method version of system version of claims in the Parent Patent. The minor differences in language or preamble does not make the claims patentably distinct from each other.

2.	Claims 12-22 of instant application (Application No. 17/536,558) is compared to claim 1-11 of Patent No. 11,216,188 B2 in the following table:

US Patent 11,216,188 B2
US Application 17/536,558
1. A memory system connectable to a host, the memory system comprising: 
a nonvolatile memory including a plurality of blocks, each of the plurality of blocks being a unit for a data erase operation, the plurality of blocks including a plurality of first blocks and at least one second block; 
a buffer; and a controller electrically connected to the nonvolatile memory and the buffer, wherein the controller is configured to: 
perform a first operation a plurality of times for each of the plurality of first blocks, the first operation including a write operation for writing data in a first write mode for writing m-bit data per memory cell and a data erase operation; and while the second block is not a defective block, perform a second operation a plurality of times for the second block, the second operation including a write operation for writing data in a second write mode for writing n-bit data per memory cell and a data erase operation, m being an integer greater than or equal to two, and n being an integer greater than or equal to one and less than or equal to m, the write operation of the second operation including an operation for writing, in response to receiving a first request from the host, first write data to the second block, the first write data being data among write data associated with one or more write requests received from the host for one first block of the plurality of first blocks and having not been transferred to the buffer, the first request being a request for causing a state of the one first block to transition from a first state of being allocated as a write destination block in which writing of data is possible to a second state in which writing of data is suspended; 
and the controller is configured to: 
when the second block is a defective block, in response to receiving a second request from the host, select a first block from the plurality of first blocks, 
and write second write data to the selected first block in the second write mode, the second write data being data among write data associated with one or more write requests received from the host for one first block of the plurality of first blocks and having not been transferred to the buffer, the second request being a request for causing a state of the one first block to transition from the first state to the second state.
12. A method of controlling a nonvolatile memory, 
the nonvolatile memory including a plurality of blocks, each of the plurality of blocks being a unit for a data erase operation, the plurality of blocks including a plurality of first blocks and at least one second block, the method comprising; 



performing a first operation a plurality of times for each of the plurality of first blocks, the first operation including a write operation for writing data in a first write mode for writing m-bit data per memory cell and a data erase operation; and while the second block is not a defective block, performing a second operation a plurality of times for the second block, the second operation including a write operation for writing data in a second write mode for writing n-bit data per memory cell and a data erase operation, wherein m is an integer greater than or equal to two, and n is an integer greater than or equal to one and less than or equal to m, the write operation of the second operation includes an operation for writing, in response to receiving a first request from a host, first write data to the second block, the first write data being data among write data associated with one or more write requests received from the host for one first block of the plurality of first blocks and having not been transferred to a buffer, the first request being a request for causing a state of the one first block to transition from a first state of being allocated as a write destination block in which writing of data is possible to a second state in which writing of data is suspended, 
and the method further comprises: 
when the second block is a defective block, in response to receiving a second request from the host, selecting a first block from the plurality of first blocks, and writing second write data to the selected first block in the second write mode, the second write data being data among write data associated with one or more write requests received from the host for one first block of the plurality of first blocks and having not been transferred to the buffer, the second request being a request for causing a state of the one first block to transition from the first state to the second state.
2. The memory system of claim 1, wherein the at least one second block comprises a plurality of second blocks, and the controller is further configured to: allocate the plurality of second blocks as a nonvolatile buffer; 
perform the second operation a plurality of times for each of the plurality of second blocks allocated as the nonvolatile buffer; and when the number of available blocks included in the plurality of second blocks is less than a threshold as the number of defective blocks included in the plurality of second blocks is increased, select a first block from the plurality of first blocks, and allocate the selected first block to the nonvolatile buffer.
13. The method of claim 12, 
wherein the at least one second block comprises a plurality of second blocks, and the method further comprises: allocating the plurality of second blocks as a nonvolatile buffer; 
performing the second operation a plurality of times for each of the plurality of second blocks allocated as the nonvolatile buffer; and when the number of available blocks included in the plurality of second blocks is less than a threshold as the number of defective blocks included in the plurality of second blocks is increased, selecting a first block from the plurality of first blocks, and allocating the selected first block to the nonvolatile buffer.
3. The memory system of claim 1, wherein the controller is further configured to: 
when the selected first block is entirely filled with data written in the second write mode, in response to receiving a third request from the host, select another first block from the plurality of first blocks and write third write data to the selected another block in the second write mode, the third write data being data among write data associated with one or more write requests received from the host for one first block of the plurality of first blocks and having not been transferred to the buffer, the third request being a request for causing a state of the one first block to transition from the first state to the second state.
14. The method of claim 12, further comprising: 

when the selected first block is entirely filled with data written in the second write mode, in response to receiving a third request from the host, selecting another first block from the plurality of first blocks and writing third write data to the selected another block in the second write mode, the third write data being data among write data associated one or more write requests received from the host for one first block of the plurality of first blocks and having not been transferred to the buffer, the third request being a request for causing a state of the one first block to transition from the first state to the second state.
4. The memory system of claim 1, wherein the controller is further configured to: 
in response to receiving, from the host, one or more first write requests for writing data to a first write destination block allocated from the plurality of first blocks, transfer first write data associated with the one or more first write requests from a write buffer of the host to the buffer, and write the first write data transferred to the buffer to the first write destination block in the first write mode; and in response to receiving, from the host, one or more second write requests for writing data to a second write destination block allocated from the plurality of first blocks, transfer second write data associated with the one or more second write requests from the write buffer of the host to the buffer, and write the second write data transferred to the buffer to the second write destination block in the first write mode.
15. The method of claim 12, further comprising: 

in response to receiving, from the host, one or more first write requests for writing data to a first write destination block allocated from the plurality of first blocks, transferring first write data associated with the one or more first write requests from a write buffer of the host to the buffer, 
and writing the first write data transferred to the buffer to the first write destination block in the first write mode; and in response to receiving, from the host, one or more second write requests for writing data to a second write destination block allocated from the plurality of first blocks, transferring second write data associated with the one or more second write requests from the write buffer of the host to the buffer, and writing the second write data transferred to the buffer to the second write destination block in the first write mode.
5. The memory system of claim 4, wherein the write buffer of the host is a nonvolatile write buffer.

6. The memory system of claim 1, wherein each of the plurality of blocks included in the nonvolatile memory includes a plurality of pages, the first write mode is a write mode in which data written in one page of the plurality of pages of each block do not become readable from the one page by writing the data only to the one page but become readable from the one page after data are written to one or more pages subsequent to the one page, and the second write mode is a write mode in which data written in one page of the plurality of pages of each block become readable from the one page by writing the data only to the one page.
16. The method of claim 12, 
wherein each of the plurality of blocks included in the nonvolatile memory includes a plurality of pages, the first write mode is a write mode in which data written in one page of the plurality of pages of each block do not become readable from the one page by writing the data only to the one page but become readable from the one page after data are written to one or more pages subsequent to the one page, and the second write mode is a write mode in which data written in one page of the plurality of pages of each block become readable from the one page by writing the data only to the one page.
7. The memory system of claim 6, wherein the controller is further configured to 
obtain, from the buffer, third write data among the write data associated with the received write requests for the one first block specified in the first request, the third write data being data which have not become readable from the one first block specified in the first request, and write the first write data to the second block in the second write mode together with the third write data.
17. The method of claim 16, further comprising: 

obtaining, from the buffer, third write data among the write data associated with the received write requests for the one first block specified in the first request, the third write data being data which have not become readable from the one first block specified in the first request, and writing the first write data to the second block in the second write mode together with the third write data.
8. The memory system of claim 1, wherein the controller is further configured to: 
in response to receiving, from the host, a write request for writing data to the one first block which has transitioned to the second state, cause a state of the one first block to transition from the second state to the first state; 
and read the first write data written in the second block from the second block, and store the read first write data in the buffer.
18. The method of claim 12, further comprising: 

in response to receiving, from the host, a write request for writing data to the one first block which has transitioned to the second state: causing a state of the one first block to transition from the second state to the first state; 
and reading the first write data written in the second block from the second block, and storing the read first write data in the buffer.
9. The memory system of claim 1, wherein the controller is further configured to: 
classify write requests received from the host into a first group including one or more first write requests for writing data to a first write destination block allocated from the plurality of first blocks and a second group including one or more second write requests for writing data to a second write destination block allocated from the plurality of first blocks; when a total size of write data associated with the first write requests belonging to the first group has reached a minimum write size of the first write destination block, transfer write data having the minimum write size and associated with the first write requests, from a write buffer of the host to the buffer; and when a total size of write data associated with the second write requests belonging to the second group has reached a minimum write size of the second write destination block, transfer write data having the minimum size and associated with the second write request, from the write buffer of the host to the buffer.
19. The method of claim 12, further comprising: 

classifying write requests received from the host into a first group including one or more first write requests for writing data to a first write destination block allocated from the plurality of first blocks and a second group including one or more second write requests for writing data to a second write destination block allocated from the plurality of first blocks; when a total size of write data associated with the first write requests belonging to the first group has reached a minimum write size of the first write destination block, transferring write data having the minimum write size and associated with the first write requests, from a write buffer of the host to the buffer; and when a total size of write data associated with the second write requests belonging to the second group has reached a minimum write size of the second write destination block, transferring write data having the minimum size and associated with the second write request, from the write buffer of the host to the buffer.
10. A memory system connectable to a host, the memory system comprising: 
a nonvolatile memory including a plurality of first storage regions and a second storage region, each of the plurality of first storage regions and the second storage region including a memory cell; 
a buffer; 
and a controller electrically connected to the nonvolatile memory and the buffer, wherein the controller is configured to: 
in response to receiving, from the host, one or more first write requests for writing data to a first write destination storage region allocated from the plurality of first storage regions, transfer write data associated with the received one or more first write requests, from a write buffer of the host to the buffer, and write the write data transferred to the buffer to the first write destination storage region in a first write mode for writing m-bit data per memory cell; in response to receiving, from the host, one or more second write requests for writing data to a second write destination storage region allocated from the plurality of first storage regions, transfer write data associated with the received one or more second write requests, from the write buffer of the host to the buffer, and write the write data transferred to the buffer to the second write destination storage region in the first write mode; 
and in response to receiving, from the host, a first request for causing a state of one first storage region of the first storage regions to transition from a first state of being allocated as a write destination storage region in which writing of data is possible to a second state in which writing of data is suspended, obtain, from the write buffer of the host, first write data among write data associated with the received write requests for the first storage region specified by the first request, the first write data being data which have not been transferred to the buffer; write the first write data to the second storage region shared by the first storage regions in a second write mode for writing n-bit data per memory cell; and cause the state of the first storage region specified by the first request to transition from the first state to the second state, m being an integer greater than or equal to two, and n being an integer greater than or equal to one and less than or equal to m.
21. A method of controlling a nonvolatile memory, 
the nonvolatile memory including a plurality of first storage regions and a second storage region, each of the plurality of first storage regions and the second storage region including a memory cell, the method comprising: 




in response to receiving, from a host, 
one or more first write requests for writing data to a first write destination storage region allocated from the plurality of first storage regions, transferring write data associated with the received one or more first write requests, from a write buffer of the host to a buffer, and writing the write data transferred to the buffer to the first write destination storage region in a first write mode for writing m-bit data per memory cell; in response to receiving, from the host, one or more second write requests for writing data to a second write destination storage region allocated from the plurality of first storage regions, transferring write data associated with the received one or more second write requests, from the write buffer of the host to the buffer, and writing the write data transferred to the buffer to the second write destination storage region in the first write mode; 
and in response to receiving, from the host, a first request for causing a state of one first storage region of the first storage regions to transition from a first state of being allocated as a write destination storage region in which writing of data is possible to a second state in which writing of data is suspended: obtaining, from the write buffer of the host, first write data among write data associated with the received write requests for the first storage region specified by the first request, the first write data being data which have not been transferred to the buffer; writing the first write data to the second storage region shared by the first storage regions in a second write mode for writing n-bit data per memory cell; and causing the state of the first storage region specified by the first request to transition from the first state to the second state; wherein m is an integer greater than or equal to two, and n is an integer greater than or equal to one and less than or equal to m.
11. The memory system of claim 10, wherein the nonvolatile memory includes a plurality of blocks each including a plurality of pages, the first write mode is a write mode in which data written in one page of the plurality of pages of a block allocated to each first storage region do not become readable from the one page by writing the data only to the one page but become readable from the one page after data are written to one or more pages subsequent to the one page, and the controller is configured to obtain, from the buffer, first write data which have not become readable from the block allocated to the first storage region specified by the first request, and write the write data which have not been transferred to the second storage region in the second write mode together with the first write data.
22. The method of claim 21, 
wherein the nonvolatile memory includes a plurality of blocks each including a plurality of pages, the first write mode is a write mode in which data written in one page of the plurality of pages of a block allocated to each first storage region do not become readable from the one page by writing the data only to the one page but become readable from the one page after data are written to one or more pages subsequent to the one page, and the method further comprises: obtaining, from the buffer, first write data which have not become readable from the block allocated to the first storage region specified by the first request, and writing the write data which have not been transferred to the second storage region in the second write mode together with the first write data.



Conclusion
The prior art made of record and not relied upon are as follows:
1. 	Douceur (US 2005/0060683 A1).
2. 	Eschholz (US 6278718 B1).
3. 	Haupt et al. (US 6505229 B1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHEM FARROKH whose telephone number is (571)272-4193.  The examiner can normally be reached Monday through Friday from 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. For questions regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASHEM FARROKH/Primary Examiner, Art Unit 2135                                                                                                                                                                                                        
November 2, 2022